UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHI()
WESTERN DIVISION AT I)AYTON

PHYLLIS BALDWIN, : Case No, 3:17-cv-217
Plaintiff, : District Judge Walter H. Rice

: Magistrate Judge Sharon L. Ovington
vs. '

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

This case is before the Court on the parties’ Joint Stipulation for an Award of
Attorney Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.
(Doc. #17). Specifically, the parties stipulate to an award to Plaintiff of attorney fees
in the amount of $5,900.00 in full satisfaction and settlement of any and all claims for
fees, expenses, and costs that Plaintiff may have under the EAJA in the above case.
Any fees paid belong to Plaintiff, and not Plaintiff`s attorney, and can be offset to
satisfy pre-existing debt that Plaintiff owes the United States pursuant to Astrue v.
Ratlijj§ 560 U.S. 586 (2()1()).

After the court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, the Defendant agrees to direct that
the award be made payable to Plaintiff’ s attorney pursuant to an EAJA assignment

duly signed by Plaintiff.

IT IS THEREFORE ORDEREI) THAT:

l. The Parties’ Joint Stipulation for an Award of Attorney Fees under the
Equal Access to Justice Act (Doc. #17) is accepted and the
Commissioner shall pay Plaintiff’s attorney fees, costs, and expenses in
the total amount of 35,900.00;

2. Counsel for the parties shall verify, within thirty days of this Decision
and Entryl whether or not Plaintiff owes a pre-existing debt to the
United States subject to offset If no such pre-existing debt exists,
Defendant shall pay the EAJA award directly to Plaintiff‘s counsel
pursuant to the EAJA assignment signed by Plaintiff; and

3. The case remains terminated on the docket of this Court.

IT IS S() ORDERED.

Date: [[, t’{ - t§-y yow\\§""\

 

 

Walter H. Rice
United States District Judge

